UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 10-7222


TROY V. CLEVELAND,

                  Petitioner - Appellant,

          v.

JAMES N. CROSS,

                  Respondent - Appellee.



Appeal from the United States District Court for the Northern
District of West Virginia, at Wheeling.     Frederick P. Stamp,
Jr., Senior District Judge. (5:09-cv-00120-FPS-JES)


Submitted:   November 30, 2010              Decided:   December 7, 2010


Before WILKINSON, KEENAN, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Troy V. Cleveland, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Troy   V.   Cleveland,    a   federal    prisoner,      appeals   the

district     court’s   order   accepting    the    recommendation      of    the

magistrate judge and denying relief on his 28 U.S.C.A. § 2241

(West 2006 & Supp. 2010) petition.          We have reviewed the record

and find no reversible error.            Accordingly, we affirm for the

reasons stated by the district court.              Cleveland v. Cross, No.

5:09-cv-00120-FPS-JES (N.D.W. Va. Aug. 9, 2010).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials      before   the    court    and

argument would not aid the decisional process.

                                                                      AFFIRMED




                                     2